NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 17 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AGUS INDA LU,                                    No.   14-70711

                Petitioner,                      Agency No. A088-121-759

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 15, 2019**

Before:      TROTT, TALLMAN, and CALLAHAN, Circuit Judges.

      Agus Inda Lu, a native and citizen of Indonesia, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009). We deny the petition for

review.

      The record does not compel the conclusion that Lu established changed or

extraordinary circumstances to excuse his untimely asylum application. See 8

C.F.R. § 1208.4(a)(4). Thus, Lu’s asylum claim fails.

      Substantial evidence supports the agency’s determination that the harm Lu

suffered in Indonesia did not rise to the level of persecution. See Wakkary, 558

F.3d at 1059-60 (petitioner failed to establish past persecution where he was beaten

and robbed on two occasions and accosted by a mob); see also Halim v. Holder,

590 F.3d 971, 975-76 (9th Cir. 2009) (petitioner who was harassed, denied medical

care, arrested and detained, and beaten by a mob did not establish past

persecution). Substantial evidence also supports the agency’s determination that

even under a disfavored group analysis, Lu failed to show sufficient individualized

risk of persecution to establish a well-founded fear. See Halim, 590 F.3d at 977-

79. Thus, Lu’s withholding of removal claim fails.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Lu failed to show it is more likely than not he would be tortured by or with

                                         2                                   14-70711
the consent or acquiescence of the government of Indonesia. See Aden v. Holder,

589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                       3                                  14-70711